Name: Commission Regulation (EC) No 1464/2003 of 19 August 2003 setting the minimum price to be paid to producers for dried plums and the production aid for prunes for the 2003/2004 marketing year
 Type: Regulation
 Subject Matter: plant product;  economic policy;  foodstuff
 Date Published: nan

 Important legal notice|32003R1464Commission Regulation (EC) No 1464/2003 of 19 August 2003 setting the minimum price to be paid to producers for dried plums and the production aid for prunes for the 2003/2004 marketing year Official Journal L 210 , 20/08/2003 P. 0003 - 0003Commission Regulation (EC) No 1464/2003of 19 August 2003setting the minimum price to be paid to producers for dried plums and the production aid for prunes for the 2003/2004 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 453/2002(2), and in particular Article 6b(3) and Article 6c(7) thereof,Whereas:(1) Article 2 of Commission Regulation (EC) No 449/2001 of 2 March 2001 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme in the sector in products processed from fruit and vegetables(3), as last amended by Regulation (EC) No 1426/2002(4), lays down the dates of the marketing years.(2) The criteria for setting the minimum price and the production aid are laid down in Articles 6b and 6c respectively of Regulation (EC) No 2201/96.(3) The products for which the minimum price and the aid are to be set are listed in Article 3 of Commission Regulation (EC) No 464/1999 of 3 March 1999 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards aid arrangements for prunes(5) and the characteristics that these products must possess are laid down in Article 2 of that Regulation. The minimum price and the production aid should therefore be set for the 2003/2004 marketing year.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1For the 2003/2004 marketing year:(a) the minimum price referred to in Article 3 of Regulation (EC) No 2201/96 for dried "d'Ente" plums shall be EUR 1935,23 per tonne net ex-producer's premises;(b) the production aid referred to in Article 4 of that Regulation for prunes shall be EUR 804,15 per tonne net.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 72, 14.3.2002, p. 9.(3) OJ L 64, 6.3.2001, p. 16.(4) OJ L 206, 3.8.2002, p. 4.(5) OJ L 56, 4.3.1999, p. 8.